709 S.E.2d 364 (2011)
STATE of North Carolina
v.
Michael RANKINS.
No. 271P99-3.
Supreme Court of North Carolina.
June 6, 2011.
Michael Rankins, for Rankins, Michael.
Ann Middleton, Assistant Attorney General, for State of NC.
Frank R. Parrish, District Attorney, for State.

ORDER
Upon consideration of the application filed by Defendant on the 20th of May 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Chowan County:
"Denied by order of the Court in conference, this the 6th of June 2011."